
	

114 SRES 555 IS: Congratulating the Optical Society on its 100th anniversary.
U.S. Senate
2016-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 555
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2016
			Mr. Schumer submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		RESOLUTION
		Congratulating the Optical Society on its 100th anniversary.
	
	
 Whereas the Optical Society is the leading professional association in optics and photonics, supporting research and collaboration in the science of light;
 Whereas the Optical Society was founded in 1916 in Rochester, New York, as the research catalyst for the science of light and has since become the leading voice for advancing the study and application of optics and photonics;
 Whereas, today, the Optical Society connects 270,000 scientists, students, engineers, and business leaders in 177 countries around the world;
 Whereas, over the course of the 100-year history of the Optical Society, 34 members of the society have been awarded the Nobel Prize in Physics, Chemistry, Physiology, or Medicine;
 Whereas optics and photonics is the science of light, serving as the backbone for modern national security applications, industrial controls, telecommunications, advanced manufacturing, health care, and consumer and business products;
 Whereas a 2012 National Research Council study, entitled Optics and Photonics: Essential Technologies for our Nation, outlined the utility of optics and photonics and their role in facilitating economic growth, recognizing their extraordinary impact on communications, information processing and data storage, defense and national security, energy, health and medicine, advanced manufacturing, and strategic materials;
 Whereas the United States Government has recognized the importance of photonics, the contributions of photonics to economic development, and the benefits of public-private partnerships by recently announcing a consortium working with the Department of Defense known as the American Institute for Manufacturing Integrated Photonics; and
 Whereas optics and photonics create more than $3,000,000,000,000 in revenue annually in the United States and support more than 7,400,000 jobs: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the Optical Society on its 100th anniversary;
 (2)reaffirms the critical role that optics and photonics have played over the last 100 years and continue to play in the economy of the United States and the lives of the people of the United States; and
 (3)recognizes the importance of continued investment in fundamental optics and photonics research.  